PER CURIAM
Defendant appeals convictions for three burglaries in the first degree. ORS 164.225. Each offense was committed after November 1, 1989, and, therefore, is subject to the sentencing guidelines. The court imposed sentences of 10 years on each charge pursuant to ORS 137.635, which exceeds the guidelines. The maximum sentence that may be imposed under ORS 137.635 is subject to the limitations of the guidelines. State v. Haydon, 116 Or App 347, 842 P2d 410 (1992).
Convictions affirmed; remanded for resentencing.